NO. 5-10-0382
                   NOTICE

 Decision filed 04/13/11. The text of
                                                       IN THE
 this decision may be changed or

 corrected prior to the filing of a
                                            APPELLATE COURT OF ILLINOIS
 Peti tion   for    Rehearing   or   th e

 disposition of the same.
                                                  FIFTH DISTRICT


KEELEY & SONS, INC.,                                                )   Appeal from the
                                                                    )   Circuit Court of
             Plaintiff-Appellee,                                    )   St. Clair County.
                                                                    )
v.                                                                  )   No. 10-L-163
                                                                    )
ZURICH AMERICAN INSURANCE COMPANY,                                  )   Honorable
                                                                    )   Lloyd A. Cueto,
             Defendant-Appellant.                                   )   Judge, presiding.


             JUSTICE WEXSTTEN delivered the judgment of the court, with opinion.
             Presiding Justice Chapman and Justice Donovan concurred in the judgment and
             opinion.

                                                    OPINION

             The plaintiff, Keeley & Sons, Inc., filed a lawsuit against the defendant Zurich

American Insurance Company, seeking to recover alleged overpayments of premiums in the

total amount of $274,270 under two separate workers' compensation insurance policies

issued by the defendant. According to the allegations in the plaintiff's complaint, it overpaid

on these two policies due to the defendant's improper calculations of the premiums. Before

us now is the defendant's interlocutory appeal challenging the trial court's denial of its

amended motion to dismiss the plaintiff's complaint and compel arbitration. For the reasons

discussed herein, we affirm.

                                                   BACKGROUND

             The plaintiff is a construction company located in East St. Louis, Illinois. The

defendant, an insurance company, issued the plaintiff two separate workers' compensation

and employers' liability insurance policies (collectively, the Policies) for its operations. The


                                                         1
first policy, number WC 9308164-00 (the 00 Policy), provided coverage from December 31,

2002, through December 31, 2003. The second policy, number WC 9308164-01 (the 01

Policy), provided coverage from December 31, 2003, through December 31, 2004.

       Pursuant to the Policies, all the premiums were to be determined by the defendant's

manuals of rules, rates, rating plans, and classifications. Stated within the Policies, the final

premium for each of the Policies was also to be determined by using "the actual, not the

estimated, premium basis and the proper classifications and rates that lawfully applied to the

business and work covered by [each of the Policies]."1 Attached to the 00 Policy is an

endorsement entitled "CONTINGENT EXPERIENCE RATING MODIFICATION FACTOR

ENDORSEMENT," which states as follows:

       "The premium for this policy will be adjusted by an experience rating modification

       factor.    The factor shown in the schedule is a Contingent Experience Rating

       Modification factor based on the appropriate experience data available and replaces

       any prior experience modification factor. We will issue an endorsement to show a

       revised factor if appropriate additional experience data becomes available. The

       Contingent factor will apply unless a revised factor is subsequently used."

The schedule within the endorsement states that the applicable contingent experience rating

modification factor was 1.77. Another endorsement is also attached to the 00 Policy; it is

entitled "ILLINOIS MOD CHANGE" and reads as follows: "DUE TO THE ILLINOIS

CONTINGENT MOD RULES, THE ILLINOIS MOD EFFECTIVE 12-31-02 IS

AMENDED TO 1.00 FOR THIS POLICY. THE RETURN PREMIUM IS SUBJECT TO

       1
           The court notes that although the 00 Policy does not contain this standard form

language, the record reveals the plaintiff's assertion that this standard language is also a part

of the 00 Policy because of several endorsements which modified the standard form

language.

                                               2
AUDIT AND DEFERRED TO THE RETRO CALCULATION."

       The 01 Policy contains an endorsement somewhat similar to the two endorsements

attached to the 00 Policy. It is entitled "CHANGES" and reads, in pertinent part, as follows:

"THE POLICY HAS BEEN AMENDED AS FOLLOWS: ENDORSEMENT #1 HAS BEEN

AMENDED TO READ: THE ILLINOIS EXPERIENCE MOD IS AMENDED TO 1.00.

THE MISSOURI EXPERIENCE MOD IS AMENDED TO 1.82. RETURN PREMIUM

SUBJECT TO AUDIT."

       However, according to the plaintiff's allegations, the defendant improperly applied an

experience rating modification factor of 1.77 for the 00 Policy with respect to the plaintiff's

Illinois portion of the risk, increasing its premium calculation by $315,402.2 Therefore, after

the retrospective calculation on the 00 Policy was made, the plaintiff's total premium for that

policy equaled $351,943. Thus, the plaintiff alleges that had the defendant applied the

correct experience rating modification factor of 1.00, its total premium for the 00 Policy after

the retrospective calculation was applied should have been $216,029, thereby resulting in an

excess paid premium of $147,794.

       Similarly, the plaintiff also alleges that the defendant improperly applied an

experience rating modification factor of 1.75 to the 01 Policy, thereby increasing the total

premium by $248,734. Accordingly, after the application of the retrospective calculation,

the total premium for the 01 Policy was $295,110. Yet the plaintiff alleges that had the

defendant applied the correct experience rating modification factor of 1.00, the total premium

due for the 01 Policy after the retrospective calculation should only have been $168,634,

       2
           In its complaint, the plaintiff states that the classification schedule attached to the 00

Policy and the 01 Policy actually shows the defendant's application of the incorrect

experience modification factor used to calculate the total premium due on each of the

Policies.

                                                   3
thereby resulting in an excess paid premium of $126,476. That alleged overcharge and the

retention of the plaintiff's overpayments give rise to the plaintiff's causes of action for a

breach of contract on each of the Policies.3

       As the defendant points out on appeal, the allegations in the plaintiff's complaint refer

to the "retrospective calculation" applied to the total premiums for each of the Policies.

Explaining, the defendant states that the Policies were retrospectively rated, meaning that the

plaintiff's actual premiums on the Policies were to be determined based on actual losses that

may develop over time. According to the defendant, the reason for doing so was that, during

the effective period of coverage for each of the Policies, the actual attributable experience

was not yet known. Therefore, during the period of coverage applicable to each of the

Policies, the plaintiff paid what was called a "standard premium" (previously referred to in

this opinion as "premium" or "total premium"), which, the defendant asserts, is essentially

an estimate of the actual final retrospective premium. At the end of the coverage period and

periodically thereafter, the defendant was to calculate the actual retrospective premium

attributable to the program year according to a formula that took into account the actual

claims made and paid on the Policies. Thus, if the standard premium already paid by the

plaintiff was less than the actual final retrospective premium (i.e., if the actual claims

experience had been underestimated), then the plaintiff was to pay the difference to the

defendant. Conversely, if the standard premium turned out to be greater than the actual final

retrospective premium (i.e., if the parties had overestimated what the actual claims

       3
           In addition to the two counts for a breach of contract, the plaintiff also pleads a count

for the defendant's alleged violation of section 462b of the Illinois Insurance Code (215 ILCS

5/462b (West 2008)). The plaintiff also pled a count for the defendant's alleged violation of

section 155 of the Illinois Insurance Code (215 ILCS 5/155 (West 2008)) but agreed to

voluntarily dismiss the latter count prior to this appeal.

                                                  4
experience would be), then the defendant would refund the difference back to the plaintiff.

       The retrospective calculation and the resulting retrospective premium for each of the

Policies do not stem from the Policies themselves, however. Rather, applicable to each

Policy is a related agreement, subsequently entered into by the parties, each entitled

"Incurred Loss Retrospective Rating Agreement." The purpose behind the Incurred Loss

Retrospective Rating Agreements is to outline the scope, description, and structure of the

Incurred Loss Retrospective Rating Program (the Program) entered into between the plaintiff

and the defendant and to outline the duties and obligations of each party with respect to this

Program. The Incurred Loss Retrospective Rating Agreements each consist of a terms-and-

conditions portion and a specifications portion. Determining the retrospective premium

applicable to each of the Policies, via the retrospective calculation, requires the use of a

formula that includes, among other values, a component called "Basic," which, the defendant

asserts, is itself a percentage of the standard premium.4 Also in accordance with each of the

       4
           We note, however, that within the definitions section of the Incurred Loss

Retrospective Rating Agreement, "Basic Premium" is simply defined as "an amount

representing [the defendant's] expenses under the Program." It is unclear how the basic

premium is therefore a percentage of the standard premium. In fact, the plaintiff argues that,

contrary to the defendant's assertion, the standard premium does not constitute a factor or

variable within the formula used to calculate the retrospective premium. Instead, the plaintiff

asserts that the standard premium only serves to set the "Minimum" and "Maximum"

retrospective premium determined via the retrospective calculations. Upon review, we find

that the specifications portion of the Program states that the minimum retrospective premium

is equal to 50% of the standard premium and that the maximum retrospective premium can

be no greater than 1.75 times the standard premium. The specifications do not further

mention the standard premium, nor do they define the term "Basic" as used in its

                                              5
Incurred Loss Retrospective Rating Agreements, the standard premium was used to calculate

both the ceiling value and the floor value above and below which the retrospective premium

could not surpass.

       Within each Incurred Loss Retrospective Rating Agreement was an arbitration clause

(the arbitration clause) that reads, in pertinent part, as follows:

       "Any dispute arising out of the interpretation, performance or alleged breach of this

       Agreement[] shall be settled by binding arbitration administered by the American

       Arbitration Association (AAA) under its Commercial Arbitration Rules and the

       following procedures: ***."

       In response to the plaintiff's complaint, the defendant filed an amended motion to

dismiss the complaint and to compel arbitration, asserting that the arbitration clause found

in the Incurred Loss Retrospective Rating Agreements should apply to the plaintiff's claims.

Although the plaintiff chose to sue for the breach of only the Policies themselves and did not

further claim that the defendant breached the Incurred Loss Retrospective Rating

Agreements, the defendant argued that because both agreements were necessary to determine

the plaintiff's alleged damages, the arbitration clause was triggered. In support of its

assertion, the defendant noted that the plaintiff's allegations even state that it overpaid on its

retrospective premiums. In short, the defendant believed that the plaintiff's claims not only

involved the Policies but also implied causes of action on the Incurred Loss Retrospective


retrospective rating formula.

       Yet the term "Standard Premium" is defined within the definitions section of the

Incurred Loss Retrospective Rating Agreement as being "calculated in accordance with the

National Council on Compensation Insurance and/or specific state rules using [o]ur manual

rates times the exposure times the experience modification times schedule rating

modification and/or deviations, if applicable."

                                                6
Rating Agreements. Further, because the defendant believed that the arbitration clauses in

the Incurred Loss Retrospective Rating Agreements were "generic" and contained broad

language, it argued that under Illinois law, when two agreements relate to the same subject

matter and one of the documents contains a generic arbitration clause, the parties must

arbitrate any dispute arising out of the overall subject matter of the agreements.

       The trial court did not agree with the defendant's position and denied the motion,

finding that because the plaintiff chose to sue under only the Policies, which do not contain

arbitration clauses, and because the language of the arbitration clauses in the Incurred Loss

Retrospective Rating Agreements was "limited," that ambiguous and limiting language

should be construed against the drafter (the defendant). Thus, the trial court did not believe

that it should extend the reach of the arbitration clauses by construction or implication. After

the trial court's denial of its motion, the defendant pursued this interlocutory appeal, made

pursuant to Illinois Supreme Court Rule 307(a)(1) (eff. Feb. 26, 2010).

                                         ANALYSIS

       The issue on appeal is whether the arbitration clause found in each of the Incurred

Loss Retrospective Rating Agreements encompasses the plaintiff's breach-of-contract claims

on the Policies, neither of which contains an arbitration clause, so that the parties must be

compelled to arbitrate. Alternatively, should we find the language of the arbitration clause

to be ambiguous in its application to the plaintiff's claims, the issue then becomes whether

Illinois law requires an arbitrator, rather than a court, to decide whether the subject matter

of a dispute falls within the scope of the arbitration clause.

       While the trial court did conduct a hearing on the defendant's amended motion to

dismiss and to compel arbitration, because it did not hear evidence before ruling on the

motion, our review of this appeal is de novo. See Schmitz v. Merrill Lynch, Pierce, Fenner

& Smith, Inc., 405 Ill. App. 3d 240, 244 (2010). The parties do not dispute this standard of


                                               7
review.

       "[P]arties are only bound to arbitrate those issues which by clear language they have

agreed to arbitrate ***." Flood v. Country Mutual Insurance Co., 41 Ill. 2d 91, 94 (1968).

A court should determine as soon as practicable the issue of whether a matter in dispute is

within the scope of an arbitration agreement. J&K Cement Construction, Inc. v. Montalbano

Builders, Inc., 119 Ill. App. 3d 663, 670 (1983). An exception to the "clear language"

general principle for arbitration agreements exists when an arbitration clause is deemed to

be "generic," meaning that it is "nonspecific in its designation of arbitrable disputes."

Ozdeger v. Altay, 66 Ill. App. 3d 629, 631-32 (1978). "Arbitration clauses that provide that

all claims 'arising out of' or 'relating to' an agreement [shall be decided by arbitration] have

been properly categorized as 'generic' arbitration clauses." A.E. Staley Manufacturing Co.

v. Robertson, 200 Ill. App. 3d 725, 729 (1990) (citing J&K Cement Construction, Inc., 119
Ill. App. 3d at 670). To determine the scope of a generic arbitration clause, a court should

examine the wording of the clause along with the terms of the contract in which the clause

is found. Ozdeger, 66 Ill. App. 3d at 632.

       The defendant cites the A.E. Staley Manufacturing Co. case for the proposition that

when two agreements relate to the same subject matter so that they must be read in

conjunction with each other to get the full scope of the contract, and one of the agreements

contains a valid generic arbitration clause, then any dispute arising out of the overall subject

matter of the agreements is subject to arbitration. A.E. Staley Manufacturing Co., 200 Ill.

App. 3d at 730-31. Here, the defendant argues not only that the arbitration clause found

within each of the Incurred Loss Retrospective Rating Agreements is generic but that the

plaintiff's claims for a breach of the Policies are within the scope of the arbitration clauses

because the Incurred Loss Retrospective Rating Agreements must be read in conjunction with

the Policies to define the complete parameters of the overall insurance program. Countering,


                                               8
the plaintiff believes that the language of the arbitration clause in the Incurred Loss

Retrospective Rating Agreements is more limiting than suggested by the defendant, so that

disputes arising out of other contracts, such as the Policies, do not fall within their scope.

Moreover, the plaintiff does not believe the language of the arbitration clauses to be

"generic," as the defendant asserts. Rather, the plaintiff argues that the arbitration clause is

limited to the Incurred Loss Retrospective Rating Agreement and that it is triggered only by

matters dealing with the interpretation, performance, or breach of the applicable Incurred

Loss Retrospective Rating Agreement.

       Examining the language of the arbitration clause and germane case law, we partially

agree with the defendant and find it to be a "generic" arbitration clause. The language of the

arbitration clause states, "Any dispute arising out of the interpretation, performance or

alleged breach of this Agreement[] shall be settled by binding arbitration ***." While the

plaintiff is correct in its observation that the language of the clause specifically designates

that arbitration will be triggered upon disputes regarding the interpretation, performance, or

alleged breach of the agreement, the defendant is also correct in arguing that rather than

being limiting language, the language describing these triggering events "denote[s] the full

breadth of the types of disputes that can conceivably arise" from the Incurred Loss

Retrospective Rating Agreements. See, e.g., A.E. Staley Manufacturing Co., 200 Ill. App.
3d at 728, 730 (finding the following arbitration clause to be generic: " 'Any controversy or

claim arising out of or relating to this Agreement, or any breach hereof ***' "); Ozdeger, 66
Ill. App. 3d at 630-31 (finding the following arbitration clause to be generic: " 'All claims,

disputes and other matters in question arising out of, or relating to, this Agreement or the

breach thereof ***' "); Roosevelt University v. Mayfair Construction Co., 28 Ill. App. 3d
1045, 1049, 1056-57 (1975) (finding the following arbitration clause to be generic: " 'All

claims, disputes and other matters in question arising out of, or relating to this Contract or


                                               9
the breach thereof ***' "). Therefore, although the arbitration clause could have contained

language even more generic in nature, such as by simply stating "any matters or disputes

arising out of this agreement," we find the language as it is to be sufficiently broad in scope

to be deemed generic in its application.

       Though we may find the language of the arbitration clause to be generic, we disagree

with the defendant's assertion that the scope of the arbitration clause thereby reaches to

disputes involving matters arising from other contracts, such as the Policies. Instead, the

language of the arbitration clause clearly states that the triggering events must arise from

"this Agreement" (emphasis added), meaning the applicable Incurred Loss Retrospective

Rating Agreement itself. The defendant incorrectly posits that an arbitration clause deemed

"generic" necessarily reaches disputes arising out of another agreement involving similar

subject matter. However, the case cited by the defendant for that proposition, namely, the

A.E. Staley Manufacturing Co. case, is distinguishable. In A.E. Staley Manufacturing Co.,

the language of the arbitration clause at issue not only included the phrase "arising out of"

but also contained the important phrase "or relating to [the agreement containing the

arbitration clause]." A.E. Staley Manufacturing Co., 200 Ill. App. 3d at 728. When the

language of a particular arbitration clause is generic and contains the phrase "arising out of

this agreement" (or a variation thereof) but fails to also contain the phrase "or relating to" (or

a variation thereof), then arbitration should properly be limited to the specific terms of the

contract or agreement containing the arbitration clause. See Ozdeger, 66 Ill. App. 3d at 632

("Where the arbitration clause in the contract pertains to 'all disputes in connection with' the

contract, this court has held that the scope of the clause is limited to the specific terms of the

contract.") (citing Silver Cross Hospital v. S.N. Nielsen Co., 8 Ill. App. 3d 1000, 1001 (1972)

(where the arbitration clause stated, " 'It is mutually agreed that all disputes arising in

connection with this contract shall be submitted to arbitration ***' "), and Harrison F.


                                               10
Blades, Inc. v. Jarman Memorial Hospital Building Fund, Inc., 109 Ill. App. 2d 224, 228

(1969) (where the arbitration clause required parties to arbitrate " 'all disputes arising in

connection with this contract' ")); see also Roosevelt University, 28 Ill. App. 3d at 1056

(finding that the language of the arbitration clause at issue, which contained the phrase "or

relating to" was "broader than the scope of the generic arbitration provision in Blades,"

which did not contain the phrase "or relating to").

       Accordingly, because we find the language of the arbitration clause at issue to be

generic but only applicable to matters arising out of the Incurred Loss Retrospective Rating

Agreements, the question now becomes whether the plaintiff's claims for a breach of the

Policies arise not only from the defendant’s alleged breach of the Policies but also from the

"interpretation, performance or alleged breach of" the Incurred Loss Retrospective Rating

Agreements, in order to trigger the arbitration clause. Naturally, the defendant believes that

the plaintiff's dispute lies not only with the alleged improper calculation of its standard

premium under the Policies but also, ultimately, with the calculation of the final retrospective

premiums paid. In support, the defendant relies heavily upon certain allegations within the

plaintiff's complaint which state both the total premium paid on each of the Policies after the

retroactive calculation was applied and the total premium on the Policies that should have

been paid after the retroactive calculation was applied, had the defendant used the correct

experience rating modification factor of 1.00. As the defendant points out, the Incurred Loss

Retrospective Rating Agreements set forth the method of calculating the retrospective

premiums. Thus, the defendant advocates that the arbitration clause should be triggered

because the plaintiff's claims involve a dispute concerning the "interpretation, performance

or alleged breach of" the Incurred Loss Retrospective Rating Agreements, despite the

plaintiff's artful attempt to plead around these agreements in order to avoid arbitration.

Opposing, the plaintiff contends that the Incurred Loss Retrospective Rating Agreements are


                                              11
irrelevant to its complaint and that the resolution of its claims will not require the court to

interpret these agreements.     Regarding its allegations which discuss the retrospective

calculation, the plaintiff explains that its dispute concerns the value of the experience

modification factor and not the retrospective premium. Continuing, the plaintiff states that

the experience modification factor is a variable associated with the calculation of the

standard premium under the Policies and is determined by the terms of the Policy and the

defendant's corresponding manuals. In other words, the plaintiff asserts that the experience

modification factor is not impacted by the Incurred Loss Retrospective Rating Agreements.

Further, the plaintiff states that it has no dispute with any of the factors governed by the

Incurred Loss Retrospective Rating Agreements. It was, according to the plaintiff, essential

to allege the value of the recalculated retrospective premiums on both of the Policies because

the standard premium is used as a measure of the minimum and maximum retrospective

premium. Therefore, the plaintiff believes that a change in the standard premium once the

allegedly correct experience modification factor is applied will necessarily require a

recalculation under the Incurred Loss Retrospective Rating Agreements as well.

       Considering the parties' respective arguments and reviewing the language of the

Policies and the Incurred Loss Retrospective Rating Agreements, we find that the plaintiff's

claims for the breach of the Policies do not also amount to a dispute arising out of the

Incurred Loss Retrospective Rating Agreements. First, we must respect the traditional notion

that the plaintiff is the master of his complaint, thereby free to choose his own theory of

liability so long as the evidence supports it. See Barbara's Sales, Inc. v. Intel Corp., 227 Ill.
2d 45, 59 (2007); Reed v. Wal-Mart Stores, Inc., 298 Ill. App. 3d 712, 718 (1998); Topps v.

Ferraro, 235 Ill. App. 3d 43, 52 (1992). Here, the plaintiff chose not to bring a cause of

action for a breach under the Incurred Loss Retrospective Rating Agreements. Instead, the

plaintiff's theory of liability against the defendant hinges upon its allegations that the


                                               12
defendant breached the Policies by using the incorrect experience modification factor. The

application of this incorrect factor therefore allegedly increased the standard premium that

the plaintiff owed to the defendant on each of the Policies. The standard premium is

calculated via terms of the Policies. The supporting evidence relied upon by the plaintiff to

evince the defendant's application of the incorrect experience modification factor is

contained within the Policies, not the Incurred Loss Retrospective Rating Agreements.

       In this instance, we believe that the retrospective premium is merely a by-product of

the allegedly miscalculated standard premium due the defendant's breach of contract. The

mention of it in the plaintiff's complaint is necessary to give an accurate assessment of the

final amount of damages alleged. It should not, however, be confused with the actual dispute

integral to the plaintiff's alleged injury.     Rather, the alleged "recalculation" of the

retrospective premiums is more appropriately regarded as the plaintiff's acknowledgment of

what is essentially a "mitigation" of the monetary damages it claims it is owed by the

defendant. In so many words, the plaintiff is basically claiming that it overpaid $315,402

on the 00 Policy and $248,734 on the 01 Policy but that, due to the subsequent determination

of the retrospective premium, it is actually only owed $147,794 on the 00 Policy and

$126,476 on the 01 Policy (for a total damages amount of $274,270).

       In sum, because we find the arbitration clause in the Incurred Loss Retrospective

Rating Agreements to be generic in scope but only applicable to disputes arising out of the

Incurred Loss Retrospective Rating Agreements themselves, the plaintiff is not compelled

to arbitrate its claims for a breach of the Policies, because the claims do not impliedly allege

arbitrable disputes. Further, because we find neither the language nor the application of the

arbitration clause to be ambiguous or vague in its meaning and scope, there is no need to

consider the defendant's alternate issue on appeal, regarding whether an arbitrator, rather

than a court, should thereby decide whether the subject matter of a dispute falls within the


                                              13
scope of the arbitration clause, as discussed in Donaldson, Lufkin & Jenrette Futures, Inc.

v. Barr, 124 Ill. 2d 435 (1988).

                                       CONCLUSION

       For the reasons discussed herein, upon our de novo review of the defendant's

interlocutory appeal of the denial of its amended motion to dismiss the plaintiff's complaint

and to compel arbitration, we find that the scope of the arbitration clause at issue did not

reach the plaintiff's causes of action, as pled in its complaint, to trigger the clause. Thus, we

hereby affirm the trial court's denial of the defendant's amended motion to dismiss the

plaintiff's complaint and to compel arbitration.



       Affirmed.




                                               14
                                         NO. 5-10-0382

                                             IN THE

                               APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      KEELEY & SONS, INC.,                        )     Appeal from the
                                                  )     Circuit Court of
           Plaintiff-Appellee,                    )     St. Clair County.
                                                  )
      v.                                          )     No. 10-L-163
                                                  )
      ZURICH AMERICAN INSURANCE COMPANY           )     Honorable
                                                  )     Lloyd A. Cueto,
           Defendant-Appellant.                   )     Judge, presiding.
___________________________________________________________________________________

Opinion Filed:   April 13, 2011
___________________________________________________________________________________

Justices:          Honorable James M. Wexstten, J.

                 Honorable Melissa A. Chapman, P.J., and
                 Honorable James K. Donovan, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Michael J. Nester, Donovan, Rose, Nester & Joley, P.C., 8 East Washington Street,
for              Belleville, Illinois 62220; Steven T. Whitmer/Hugh S. Balsam/Bryan W. Deaton,
Appellant        Locke, Lord, Bissell & Liddell, LLP, 111 South Wacker Drive, Chicago, IL 60606
___________________________________________________________________________________

Attorney         Charles L. Philbrick, Rathje & Woodward, LLC, 300 East Roosevelt Road, Suite 300,
for              Wheaton, IL 60187
Appellee
___________________________________________________________________________________